SCHEDULE 14C/A (Rule14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: /X/ Preliminary information statement, amended / / Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) / / Definitive information statement SKINTEK LABS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): / / No fee required. /X/ Fee computed on table below per Exchange Act Rules14-c5(g) and 0-11. (1) Title of each class of securities to which transaction applies: Common Stock, $.001 Par Value (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $217,131, based upon the value of the net assets of the wholly-owned subsidiary being transferred pursuant to the Share Transfer Agreement. (4) Proposed maximum aggregate value of transaction: $217,131 based upon value of the net assets of the subsidiary. (5) Total fee paid: $43.43 Proposed Maximum Aggregate Value of Transaction Filing Fee $217,131 $43.43 // Fee paid previously with preliminary materials. // Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: AVAILABLE INFORMATION We are subject to the informational requirements of the Securities Exchange Act of 1934, and in accordance with the Exchange Act we file reports, proxy/information statements and other information with the Securities and Exchange Commission. You may inspect and copy the reports, proxy/information statements and other information filed by us with the Commission at the public reference facilities maintained by the Commission at Room 1024, 450 Fifth Street, N.W., Washington, D.C. 20549, and as well as the Commission's Regional Offices. You may also call the Commission at 1-800-SEC-0330 for more information about the public reference room, how to obtain copies of documents by mail or how to access documents electronically on the Commission's Web site at (http://www.sec.gov). Table of Contents Item 1. Information Required by Items of Schedule 14C 2 Summary Term Sheet 2 Background of Skintek Labs, Inc. 3 The Stockholder Consent and Director Approval 4 The PBI Share Transfer Agreement 4 (1) Background and Material Features of the PBI Share Transfer Agreement 4 (2) Obligations under 1999 Employment Agreement 4 (3) Consent by Majority Shareholder 5 (4) Opinion of Valuation 5 (5) Reasons for the PBI Share Transfer Agreement 5 (6) Conduct of Business Following the Share Transfer 6 (7) Risk Factors 8 (8) Unaudited Proforma Financial Statements of the Registrant Following the Transaction 10 (9) Federal Income Tax Consequences 12 Item 2. Statement That Proxies Are Not Solicited 12 Item 3. Interest of Certain Persons in or Opposition to Matters to Be Acted Upon. 12 Section 16(a) Beneficial Ownership Reporting Compliance 13 Business Experience of Principal 13 Potential Conflicts of Interest 14 Item 4. Proposals by Security Holders 14 Exhibits 10.1 Share Transfer Agreement 14 10.2 List of PBI Assets and Liabilities 17 SKINTEK LABS,INC. 2th Avenue Suite 304 Hollywood, FL 3302o
